Citation Nr: 0532448	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran had 6 years, 8 months, and two days of 
other service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is in the 
record.  In July 2004, the Board remanded the case for 
additional procedural and evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Asbestosis is not currently diagnosed. 


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

By letter in April 2002, the RO provided pre-adjudication, 
VCAA notice to the extent that the veteran was informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records, including a medical opinion, or authorize VA 
to obtain the records on his behalf.  The veteran was also 
informed of the evidence needed to substantiate the claim, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing 
an injury or disease during service. 

In the Board's July 2004 remand and the additional VCAA 
notice in July 2004, the veteran was asked to provide any 
evidence he had pertaining to the claim. 

Since the notice to provide any evidence that pertained to 
the claim came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the action of 
the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence.  For 
these reasons, the veteran has not been prejudiced by the 
partial, late timing of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  VA examination was provided in 
compliance with 38 U.S.C.A. § 5103A(d).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records, including the reports of 
examination for induction and separation, do not contain a 
complaint, finding, or history of asbestosis.  Chest X-rays 
for induction and separation examinations were negative.  
Service personnel records show he was a light truck operator.  

The veteran filed the current claim for VA disability 
compensation in June 2001. 

A chest X-ray in January 2000 was interpreted as bilateral 
interstitial fibrosis consistent with asbestosis.  

VA records from January 2001 to June 2003 show a negative 
chest X-ray in November 2001.  This X-ray report showed no 
active disease or pleural effusion and no change since 
December 2000.  There was no history or finding of 
asbestosis. 

Records of the Social Security Administration disclose that 
in 1990 the veteran was awarded SSA disability benefits 
because of seizures.  There was no history or finding of 
asbestosis. 

In January 2004, the veteran testified that he had 
significant exposure to asbestos in the Navy and that after 
service he had worked in the shipyard.  He stated that he 
first learned about the possible connection with asbestosis 
and the Navy after his X-ray in connection in 2000. 

On VA pulmonary examination in September 2004, the examiner 
reviewed the claims folder.  The physician reported that in 
August 2004 pulmonary function testing was normal and that 
radiographic studies, including a CT scan, revealed no 
nodular changes or fibrosis.  On the basis of these findings, 
the examiner expressed the opinion that a diagnosis of 
asbestosis could be excluded with a very high degree of 
certainty. 

Principles Relating to Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999)

Analysis

The veteran asserts that he developed asbestosis due to 
exposure to asbestos in service.  He states that while 
working in a motor pool over a ten month period he was 
exposed to brake dust as the vehicle brake systems where 
constantly being opened and repaired.  He also states that he 
worked in a shipyard for about twelve years after service and 
that he was diagnosed with asbestosis in 2000 by a doctor who 
had examined him as part of a class action law suit. 

There is no reference to asbestosis in the service medical 
records.  The earliest post-service documentation of findings 
consistent with asbestosis was by X-ray in 2000. 

On the basis of the service medical records, including the 
report of separation, which was negative for a history or 
finding of a pulmonary disease, asbestosis was not shown to 
be present during service.  As the initial findings 
consistent with asbestosis were made more that 30 years after 
discharge from service, there is a complete lack of evidence 
of continuity of symptomatology as normal medical findings at 
the time of separation from service, as well as the absence 
of any medical evidence of findings consistent with 
asbestosis for many years after service, which is probative 
evidence against the claim of continuity.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991). 

The veteran asserts that asbestosis is attributable to 
exposure to asbestos during service.  To the extent the 
veteran's statements and testimony relate asbestosis to 
service, where as here, the determinative issue involves a 
medical diagnosis, competent medical evidence is needed to 
support the claim.  The veteran as a lay person is not 
competent to offer a medical diagnosis and consequently his 
statements and testimony to the extent that he asserts that 
he has asbestosis does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Therefore, the 
Board rejects the veteran's statements and testimony as 
favorable evidence of a current diagnosis of asbestosis. 

As for the X-ray report in 2000, the impression of findings 
"consistent with asbestosis" falls short of an actually 
diagnosis of asbestosis.  Because of the equivocal nature of 
the report, the Board sought additional evidentiary 
development of the claim in its July 2004 remand, when it 
asked the veteran to provide evidence of treatment of 
asbestosis by private physicians.  As the evidence requested 
was not in the custody of a Federal agency, the veteran was 
obligated to submit the requested evidence himself or 
authorize VA to obtain the evidence, neither of which he has 
done.  

The lack of medical evidence of a diagnosis of asbestosis 
weighs against the claim in light of the medical evidence 
that subsequent pulmonary function testing were normal and 
that radiographic studies, including a CT scan, revealed no 
nodular changes or fibrosis, which a VA physician relied on, 
when he expressed the opinion, that the diagnosis of 
asbestosis could be excluded with a very high degree of 
certainty.  In the absence of proof of present disability, 
that is, a diagnosis of asbestosis by competent medical 
evidence, there is no valid claim. 

As the Board may consider only independent medical evidence 
to support its findings, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b).

ORDER

Service connection for asbestosis is denied.

____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


